Exhibit 10.1

DIAL GLOBAL, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made as of December 20, 2011, by and between Dial
Global, Inc., a Delaware corporation (the “Company”), and Spencer L. Brown
(“Executive”).

In connection with the consummation, on October 21, 2011 (the “Closing Date”),
of the merger of Radio Network Holdings, LLC, a subsidiary of the Company, with
Verge Media Companies, Inc., pursuant to that Agreement and Plan of Merger by
and among such parties, dated as of July 30, 2011, the parties hereto agree to
enter into this Agreement.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Employment. The Company shall employ Executive, and Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Closing Date, and ending as provided
in Section 4 (the “Employment Period”).

2. Position and Duties.

(a) During the Employment Period, Executive shall serve as a Co-Chief Executive
Officer of the Company and shall have such duties, responsibilities, functions
and authority commensurate with the position of a Chief Executive Officer and
the most senior executive of a public company, subject to the power and
authority of the Board of Directors of the Company (the “Board”) and such
duties, responsibilities, functions and authority of Executive’s Co-Chief
Executive Officers, David Landau and Ken Williams (the “Co-CEOs”). During the
Employment Period, Executive shall render such administrative, financial and
other executive and managerial services to the Company and its Subsidiaries
which are consistent with Executive’s position, as directed from time to time by
the Board, and working in good faith consultation with any other Co-CEOs of the
Company who may be serving concurrently with Executive.

(b) During the Employment Period, Executive shall (i) report solely to the Board
and (ii) devote his best efforts and his full business time and attention
(except for permitted vacation periods and periods of illness or other
incapacity) to the business and affairs of the Company and its Subsidiaries.
Executive shall perform his duties, responsibilities and functions to the
Company and its Subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy and professional manner and shall comply in all material
respects with the Company’s and its Subsidiaries’ employee policies and
procedures to the extent that such policies and procedures do not conflict with
this Agreement or expand Executive’s obligations under Section 6, 7 or 8 of this
Agreement. During the Employment Period, Executive shall not serve as an officer
or director of, or otherwise perform services for compensation for, any other
entity without the prior written consent of the Board; provided that Executive
may serve as an



--------------------------------------------------------------------------------

officer or director of or otherwise participate in solely educational, welfare,
social, religious, charitable and civic organizations, and manage his personal
investments, so long as such activities do not materially interfere with
Executive’s employment with the Company and its Subsidiaries.

(c) Board Membership; Observer Rights. During the Employment Period, the Company
shall cause each of its Subsidiaries that have a board of directors or board of
managers at any time to appoint Executive as a director or manager, as
applicable, to such board. In addition, with respect to all regular elections of
directors of the Company during the Employment Period, the Company shall
nominate, and use its reasonable efforts to cause the election of, either
Executive or one of the other Co-CEOs serving at such time to serve as a member
of the Board (such nominee, the “CEO Board Member”). The CEO Board Member will
be chosen during any given election period by a majority of the Co-CEOs then
serving or, if no majority decision can be reached by such Co-CEOs, by the
Board; it being understood and agreed that Executive is the CEO Board Member
designated by the Co-CEOs for the election period during which this Agreement
has been entered into. If Executive is not selected as the CEO Board Member, or
is nominated as the CEO Board Member but is not elected to the Board, the
Company shall permit Executive to attend all meetings of the Board and grant
Executive the right to receive the same documents, notices and other information
with respect to the Company and its Subsidiaries as provided to the members of
the Board, except that (i) Executive shall have no voting rights or, except as
expressly set forth in this sentence, other rights of a member of the Board, and
(ii) Executive shall not be entitled to receive materials in respect of or
otherwise attend any meetings if a majority of the Board determines in good
faith that Executive’s receipt of such materials or attendance at such meetings
would present a conflict of interest for Executive or otherwise could cause the
Company or its Subsidiaries to lose the benefit of protection in respect of what
would otherwise be privileged communications. Upon the termination or expiration
of the Employment Period, Executive shall resign as a director (or as
applicable, manager) of the Company and its Subsidiaries, and all observation
and other rights granted to Executive pursuant to this Section 2(c) shall
automatically terminate and be of no further force or effect.

3. Compensation and Benefits.

(a) During the Employment Period, Executive’s base salary (as adjusted from time
to time, the “Base Salary”) shall be $600,000 per annum, as increased (but not
decreased) annually by the Compensation Committee of the Board
(the “Compensation Committee”), in its discretion. Without Executive’s prior
written consent, the Base Salary shall not be reduced for so long as Executive
is continuously employed by the Company during the Employment Period. The Base
Salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices in effect from time to time. During
the period beginning on the commencement of the Employment Period and ending
December 31, 2011, and for any other partial years of employment during the
Employment Period, the Base Salary shall be pro rated based on the portion of
such year elapsed during the Employment Period. In addition, during the
Employment Period, Executive shall be entitled to participate in all of the
Company’s employee benefit programs, plans and policies for which senior
executive employees of the Company and its Subsidiaries are generally eligible,
on a basis that is no less favorable to Executive than the basis on which such
senior executive employees participate, and Executive shall be entitled to four
(4) weeks of paid vacation each calendar year in accordance with the Company’s
policies, which if not taken during any year may not be carried forward to any
subsequent calendar year.

 

2



--------------------------------------------------------------------------------

(b) During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the generally applicable
policies of the Company with respect to reporting and documentation of such
expenses.

(c) For the fiscal year ending on December 31, 2011, Executive will receive a
bonus of $250,000 (the “2011 Bonus”). With respect to each remaining fiscal year
(and portions of a fiscal year) during the Employment Period beginning on or
after January 1, 2012, Executive will be eligible to earn an annual bonus for
such year, as determined based upon performance criteria to be established by
the Compensation Committee in consultation with Executive (“Annual Bonus”).
Executive’s target Annual Bonus shall be no less than 50% of Executive’s
then-current Base Salary. The 2011 Bonus and each Annual Bonus shall be paid no
later than two and one-half months following the fiscal year to which such bonus
relates.

(d) During the Employment Period, Executive shall be entitled to (i) a car and
parking allowance of $1,250 per month and (ii) a country club allowance of
$15,000 per year.

(e) As promptly as reasonably practicable following the date hereof, the Company
shall adopt a new stock option plan (the “Option Plan”), in the form attached
hereto as Exhibit A and subject to (i) the preparation and filing with the SEC
of a definitive information statement under Schedule 14(C) of the Exchange Act
regarding the Option Plan, (ii) the mailing of such definitive information
statement to the Company’s stockholders, each of which the Company shall
undertake promptly after the date hereof, and (iii) the passage of twenty
calendar days, as required by Rule 14c-2 under the Exchange Act, from the date
of the mailing of such information statement to such stockholders, which Option
Plan establishes a pool of stock options to acquire 8,513,052 shares of Class A
Common Stock, par value $0.01 per share, of the Company (the “Common Stock”). In
connection therewith, Executive and the Company shall execute and deliver a
stock option grant agreement, in the form attached hereto as Exhibit B (the
“Option Grant Agreement”), pursuant to which Executive shall be granted stock
options pursuant to the Option Plan, to acquire 1,637,125 shares of Common Stock
(the “Options”). Each Option shall have a term of ten (10) years. The Company
and Executive agree that, subject to the first sentence of this Section 3(e),
Options to acquire 7,203,351 shares of Common Stock shall be granted to
Executive, the Co-CEOs and other executives and employees of the Company
coincident with, or as promptly as reasonably practicable following, the date
hereof. The Options shall become vested and exercisable during Executive’s
continued employment with the Company and its Affiliates as set forth in the
Option Grant Agreement.

4. Term.

(a) The Employment Period shall have commenced as of the Closing Date, and
unless terminated earlier as set forth in this Section 4(a), shall continue
through October 21, 2015; provided, however, that the Employment Period shall
thereafter be renewed automatically

 

3



--------------------------------------------------------------------------------

on the same terms and conditions set forth herein (as modified from time to time
by the parties hereto in accordance with Section 21 below) for additional
two-year periods unless, at least 180 days prior to the end of the Employment
Period (including any extension thereof), the Company or Executive gives the
other party written notice of its or his election not to renew the Employment
Period. Notwithstanding the foregoing, the Employment Period shall terminate
immediately upon Executive’s resignation with or without Good Reason (as defined
below), Executive’s death or Disability (as defined below) or the Company’s
termination of Executive’s employment with or without Cause (as defined below),
subject to any advanced notice requirements set forth in the definition of Cause
below; provided, however, that any such termination of the Employment Period by
the Company without Cause or upon resignation of Executive without Good Reason
shall be effective upon thirty (30) days’ prior written notice. For the
avoidance of doubt, subject to, and without any limitation on, the terms and
provisions of this Agreement, including this Section 4, the Employment Period
may be terminated by either the Company or Executive at will.

(b) If the Employment Period is terminated by the Company without Cause, upon
Executive’s resignation with Good Reason or the Company’s written election not
to renew the Employment Period past the Initial Term (any of the foregoing, a
“Qualifying Termination”), then Executive shall be entitled (i) to receive the
Accrued Obligations (defined below), (ii) to receive a Pro Rata Bonus (as
defined below), (iii) to continue to receive his Base Salary payable in regular
installments as special severance payments for a period of time equal to the
Severance Period (it being understood that such payments shall not commence
until the sixtieth (60th) day following the Qualifying Termination), and
(iv) for the Severance Period, to continue to participate in employee benefit
programs for senior executive employees (other than bonus and incentive
compensation plans), to the extent permitted under the terms of such programs
or, if not permitted, as provided under applicable law (which shall include
monthly advancement of expenses incurred by Executive, provided to Executive on
a taxable basis and subject to applicable required withholding, for coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”)); provided that, the benefits provided in the foregoing clauses (ii),
(iii) and (iv), shall be paid if and only if Executive has executed and
delivered to the Company the General Release substantially in the form set forth
in Exhibit C attached hereto by the sixtieth (60th) day following the
Termination, and only so long as Executive has not revoked or breached the
provisions of the General Release or materially breached (and not cured) the
provisions of Section 6, 7 or 8 and does not apply for unemployment compensation
chargeable to the Company or any Subsidiary during the Severance Period.
Notwithstanding any other provision hereof, if, as of Executive’s termination of
employment, Executive is a “specified employee” within the meaning of
Section 409A of the Code (together with the regulations and guidance promulgated
thereunder, “Section 409A”), any amounts that constitute nonqualified deferred
compensation within the meaning of Section 409A that would, but for this
sentence, be payable to Executive under this Section 4(b) earlier than six
months following the date of the Qualifying Termination pursuant to this
Section 4(b) shall be deferred until the date that is six months following such
termination to the extent necessary to avoid adverse tax consequences under
Section 409A, and if such payments are required to be so deferred, the first
payment shall be in an amount equal to the total amount to which Executive would
otherwise have been entitled during the period following the date of the
Qualifying Termination if the deferral had not been required. Executive shall
have no duty or obligation to seek other employment during the Severance Period
or otherwise mitigate damages hereunder,

 

4



--------------------------------------------------------------------------------

and no compensation received by Executive in connection with such other
employment shall reduce the amounts payable to Executive pursuant to this
Agreement. Notwithstanding any other provision of this Agreement, if following
the Qualifying Termination Executive is entitled to payments or other benefits
under this Section 4(b), but, within thirty (30) days following Executive’s
Qualifying Termination, the Board determines in good faith that Cause with
respect to Executive existed on or prior to the Qualifying Termination, then at
the Board’s election (i) Executive shall not be entitled to any payments or
other benefits pursuant to this Section 4(b) (other than Accrued Obligations),
(ii) any and all payments to be made by the Company and any and all benefits to
be provided to Executive pursuant to this Section 4(b) shall cease, (iii) any
such payments previously made to Executive shall be returned immediately to the
Company by Executive and (iv) upon the Company’s receipt of all payments
required to be returned pursuant to this Section 4(b), the General Release
executed by Executive and delivered to the Company pursuant to Section 4(b)
shall automatically terminate and be of no force or effect; provided that, none
of the actions described in clauses (i), (ii), (iii) and (iv) shall be effective
unless the Board shall first provide Executive with a written notice of its
determination that Cause existed on or prior to the Qualifying Termination and
that specifies the specific circumstances in reasonable detail and unless
Executive is provided an opportunity to address the Board with respect to such
determination.

(c) If the Employment Period is terminated upon Executive’s Disability or death,
then Executive shall be entitled to receive only the Accrued Obligations and a
Pro Rata Bonus. If the Employment Period is terminated by the Company with
Cause, by Executive without Good Reason (other than upon Executive’s Disability
or death), or upon Executive’s written election not to renew the Employment
Period, then Executive shall be entitled to receive only the items described in
clauses (i) through (iii) of the definition of Accrued Obligations.

(d) Following a termination or expiration of the Employment Period, Executive
shall not be entitled to any other salary, compensation or benefits after
termination of the Employment Period, except as specifically provided for in the
Company’s employee benefit plans or as otherwise expressly provided for herein
or as required by applicable law (such as COBRA).

5. Section 280G.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then Executive shall be entitled to receive an
additional payment equal to the lesser of (i) (x) all Excise Taxes imposed upon
any Payment plus (y) any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon any amount payable by the
Company pursuant to this Section 5(a) and (ii) $500,000 (such aggregate amount,
the “Gross-Up Payment”).

(b) All determinations required to be made under this Section 5 shall be made by
the Company’s then primary outside public accountants or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”), which shall provide detailed supporting calculations
both to the Company and Executive within fifteen (15) business days of the
receipt of notice from the Company or the Executive that

 

5



--------------------------------------------------------------------------------

Executive has become entitled to a Payment, or such earlier time as is requested
by the Company. All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and Executive. In the event that the Excise Tax is subsequently
determined by the Internal Revenue Service to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, Executive shall
promptly repay to the Company, at the time that the amount of such reduction in
Excise Tax is finally determined by the Internal Revenue Service, the portion of
the prior Gross-Up Payment attributable to such reduction (plus the portion of
the Gross-Up Payment attributable to the Excise Tax and U.S. federal, state and
local income tax imposed on the portion of the Gross-Up Payment being repaid by
the Employee) to the extent that the Gross-Up Payment would not have been paid
to the Executive had the revised amount of the Excise Tax (as established by
such subsequent determination by the IRS) been applied for the purposes of
Section 5(a). Executive shall cooperate, to the extent that his reasonable
out-of pocket expenses are reimbursed by the Company, with any reasonable
requests by the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax. Executive shall
promptly notify the Company in writing of any claim by any taxing authority
that, if successful, would require the payment by the Company of a Gross-Up
Payment.

(c) Any Gross-Up Payment, as determined pursuant to this Section 5, shall be
paid by the Company to Executive upon the later of (i) the consummation of the
transactions that triggered the Gross-Up Payment and (ii) within five days of
the Company’s receipt of the Accounting Firm’s determination; provided that, the
Gross-Up Payment shall in all events be paid no later than the end of
Executive’s taxable year next following Executive’s taxable year in which the
Excise Tax (and any income or other related taxes or interest or penalties
thereon) on a Payment are remitted to the Internal Revenue Service or any other
applicable taxing authority. Notwithstanding any other provision of this
Section 5, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of Executive, all or any portion of any Gross-Up Payment, and Executive
hereby consents to such withholding.

(d) The following terms shall have the following meanings for purposes of this
Section 5:

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

(iii) A “Payment” shall mean any Parachute Payment (within the meaning of
Section 280G(b)(2) of the Code), whether paid or payable pursuant to this
Agreement or otherwise.

 

6



--------------------------------------------------------------------------------

6. Confidential Information.

(a) Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company, its
Subsidiaries and its Affiliates (including those obtained by him while employed
by the Company prior to the date of this Agreement) concerning the business or
affairs of the Company, any Subsidiary or any Affiliate (“Confidential
Information”) are the property of the Company, such Subsidiary or such
Affiliate. Therefore, Executive agrees that, except for the benefit of the
Company in connection with the performance of his employment or Board duties or
as otherwise may be required for Executive to satisfy his obligations to the
Company or any Subsidiary hereunder or under any other agreement with the
Company or any Subsidiary, he shall not disclose to any person or entity or use
for his own purposes any Confidential Information or any confidential or
proprietary information of other persons or entities in the possession of the
Company, its Subsidiaries or its Affiliates (“Third Party Information”), without
the prior written consent of the Board, unless and to the extent that either
(i) Executive is required to disclose the Confidential Information or Third
Party Information to any governmental or judicial authority or in connection
with any governmental or judicial hearing or proceeding; provided, however, that
in such event Executive will give the Company prompt written notice thereof so
that the Company may seek an appropriate protective order and/or waive in
writing compliance with the confidentiality provisions hereof, or (ii) the
Confidential Information or Third Party Information becomes generally known to
and available for use by the public other than as a result of Executive’s acts
or omissions in violation of this Section 6(a). Executive shall deliver to the
Company at the termination or expiration of the Employment Period, or at any
other time the Company may reasonably request, all memoranda, notes, plans,
records, reports, computer files, disks and tapes, printouts and software and
other documents and data (and copies thereof) embodying or relating to Third
Party Information, Confidential Information, Work Product (as defined below) or
the business of the Company, any Subsidiary or any Affiliate which he may then
possess or have under his control.

(b) Executive shall be prohibited from using or disclosing any confidential
information or trade secrets that Executive may have learned through any prior
employment to the extent that such use or disclosure would violate any
agreements to which Executive is a party, Executive’s fiduciary or common law
duties to such prior employer or other applicable law (collectively,
the “Existing Obligations”). If at any time during the Employment Period
Executive believes that he is being asked to engage in work that will, or will
be likely to, jeopardize any Existing Obligations in violation of this
Section 6(b), Executive shall immediately advise the Board so that Executive’s
duties can be modified appropriately. Executive represents and warrants to the
Company that Executive took nothing with him which belonged to any former
employer when Executive left his prior employment positions and that Executive
has nothing that contains any information which belongs to any former employer,
in each case other than to the extent Executive was not prohibited therefrom by
any Existing Obligations. If at any time Executive discovers that this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder other than to the extent not prohibited by the
Existing Obligations.

 

7



--------------------------------------------------------------------------------

7. Intellectual Property, Inventions and Patents. Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Subsidiaries’ or Affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive (whether alone or jointly with others) while
employed by the Company and its Subsidiaries or Affiliates, whether before or
after the date of this Agreement (“Work Product”), belong to the Company or such
Subsidiary or Affiliate. Executive shall promptly disclose such Work Product to
the Board and, at the Company’s expense, perform all actions reasonably
requested by the Board (whether during or after the Employment Period) to
establish and confirm such ownership (including assignments, consents, powers of
attorney and other instruments). Executive acknowledges that all Work Product
shall be deemed to constitute “works made for hire” under the U.S. Copyright Act
of 1976, as amended. The foregoing provisions of this Section 7 shall not apply
to any invention that Executive developed entirely on Executive’s own time
without using the Company’s or any of its Subsidiaries’ or Affiliates’
equipment, supplies, facility or trade secret information, except for those
inventions that (i) relate to the Company’s or any of its Subsidiaries’ or
Affiliates’ business or actual or demonstrably anticipated research or
development or (ii) result from any work performed by Executive for the Company
or any of its Subsidiaries or Affiliates.

8. Non-Compete; Non-Solicitation; Non-Disparagement.

(a) In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that during the Employment Period he has and
shall become familiar with the Confidential Information and that his services
have been and shall continue to be of special, unique and extraordinary value to
the Company, its Subsidiaries and their Affiliates, and therefore, Executive
agrees that, during the Restricted Period, he shall not, except on behalf of or
at the direction of the Company or its Subsidiaries or Affiliates, directly or
indirectly (whether through the ownership, management, operation or control of
any entity, as a director, officer, employee, partner, consultant, principal,
agent, trustee, proprietor, joint venturer, member, manager, stockholder or
independent contractor of any entity or otherwise), engage or participate in any
business activity that competes directly or indirectly with a material business
of the Company or any of its Subsidiaries as such businesses exist or are
demonstrably in process during the Employment Period, in any geographical area
in which, during the Employment Period, the Company is engaged or has definitive
plans to engage. For purposes of this Agreement, “Restricted Period” means the
Employment Period and the twenty-four (24) months thereafter.

(b) Executive shall not, during the Restricted Period, except on behalf of the
Company or its Subsidiaries or Affiliates, directly or indirectly, for himself
or on behalf of any other person or entity, solicit, divert, take away or
attempt to take away any of the Company’s (or its Subsidiaries’ or Affiliates’)
customers, suppliers, licensors, licensees, franchisors or other persons with
whom the Company (or its Subsidiaries or Affiliates) does business or the
business or patronage of any such customer, supplier, licensor, licensee,
franchisor or other person or in any way interfere with the relationship between
any such customer, supplier, licensor, licensee, franchisor or other person and
the Company or such Subsidiary or Affiliate.

 

8



--------------------------------------------------------------------------------

(c) Executive shall not, during the Restricted Period, with respect to any
person who is employed by the Company or its Subsidiaries or Affiliates at any
time within six (6) months prior to the date of such solicitation, hiring,
inducement or interference, directly or indirectly solicit or hire such a
person, directly or indirectly assist any person to solicit or hire such a
person, induce such a person to leave his or her employment with the Company or
its Subsidiaries or Affiliates or in any way interfere with the relationship
between the Company or any of its Subsidiaries or Affiliates and any employee
thereof.

(d) Executive shall not directly or indirectly through another person or entity
disparage, defame or slander any of the Company or any of its Subsidiaries, or
any of their respective Affiliates or present (i.e., as of immediately after the
date hereof) and future officers, directors, partners, members or employees. The
Company agrees not to disparage, defame or slander Executive. For purposes of
this Section 8(d), the Company shall be deemed to have made defamatory,
disparaging or slanderous statements or communications if, and only if, a member
of the Board or an officer of such entity makes such statements or
communications. Nothing in this Section 8(d) shall prevent or limit the Company
or Executive from asserting a claim against the other or defending against the
other pursuant to confidential binding arbitration or a proceeding in a court of
competent jurisdiction to enforce Section 6, 7 or 8 of this Agreement.

9. Enforcement. If, at the time of enforcement of Section 6, 7 or 8, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law. Because Executive’s services are unique and because Executive
has access to Confidential Information and Work Product, the parties hereto
agree that the Company and its Subsidiaries would suffer irreparable harm from a
breach by Executive of Section 6, 7 or 8 and that money damages would not be an
adequate remedy for any such breach of this Agreement. Therefore, in the event
of a breach or threatened breach of this Agreement, the Company and its
Subsidiaries and their successors or assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to seek specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Executive of Section 8, the Restricted Period shall be
automatically extended by the amount of time between the initial occurrence of
the breach or violation and when such breach or violation has been duly cured.
Executive acknowledges that the restrictions contained in Section 8 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.

10. Additional Acknowledgments. In addition, Executive acknowledges that the
provisions of Sections 6, 7 and 8 are in consideration of employment with the
Company and additional good and valuable consideration as set forth in this
Agreement. Executive also acknowledges that (i) the restrictions contained in
Sections 6, 7, and 8 do not preclude Executive

 

9



--------------------------------------------------------------------------------

from earning a livelihood, nor do they unreasonably impose limitations on
Executive’s ability to earn a living, (ii) the business of the Company and its
Subsidiaries will be national in scope and without geographical limitation and
(iii) notwithstanding the state of formation or principal office of the Company
or residence of any of its executives or employees (including Executive), it is
expected that the Company and its Subsidiaries will have business activities and
have valuable business relationships within its industry throughout the nation.
Executive agrees and acknowledges that the potential harm to the Company and its
Subsidiaries of the non-enforcement of Sections 6, 7 and 8 outweighs any
potential harm to Executive of its enforcement by injunction or otherwise.
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this Agreement
and is in full accord as to their necessity for the reasonable and proper
protection of confidential and proprietary information of the Company and its
Subsidiaries now existing or to be developed in the future, and that each and
every restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

11. Definitions. For purposes of this Agreement,

(a) “Accrued Obligations” means (i) Executive’s accrued but unpaid Base Salary
through the date of termination, (ii) business expenses incurred by Executive
and not yet reimbursed in accordance with the terms hereof and Company policy,
(iii) any benefits provided to senior executives under the Company’s employee
benefit plans upon a termination of employment, in accordance with the terms
contained therein and to the extent permitted under applicable law, and (iv) any
fully earned but unpaid bonus payable to Executive in respect of any fiscal year
preceding termination.

(b) “Affiliate” of any particular person or entity means any other person or
entity controlling, controlled by or under common control with such particular
person or entity, where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of an entity whether through
the ownership of voting securities, by contract or otherwise.

(c) “Cause” means (i) the willful failure by Executive to substantially perform
his material lawful duties within ten (10) business days after demand for
substantial performance is delivered by the Company that specifically identifies
the manner in which the Company believes Executive has not substantially
performed such material lawful duties and where such willful failure is not due
to Executive’s disability or during an approved leave of absence,
(ii) Executive’s material misappropriation, breach of fiduciary duty or fraud
with regard to the Company or any of its Subsidiaries, (iii) Executive’s
conviction of or the pleading of guilty or nolo contendere with regard to a
felony (other than a traffic violation), (iv) Executive’s gross negligence or
willful misconduct which, in the good faith determination by the Board, is
reasonably likely to be materially injurious to the Company, or (v) any other
material breach by Executive of a provision of this Agreement that remains
uncured for ten (10) days after the Board provides Executive with a written
notice of its good-faith determination that Cause exists (a “Finding of Cause”);
provided that, none of the foregoing events shall constitute Cause unless
(i) the Board shall first provide Executive with written notice of its good
faith determination that Cause exists and the specific circumstances
constituting Cause in reasonable detail and (ii) Executive is provided an
opportunity to address the Board with respect to such

 

10



--------------------------------------------------------------------------------

determination. For purposes of the foregoing, no act or failure to act shall be
considered “willful” unless it is done, or omitted to be done, in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Company. Any act, or failure to act, which is taken (or not taken) based
upon an express direction of the Board specifying that Executive take (or not
take) such particular action shall be presumed to be done, or omitted to be
done, in good faith and in the best interests of the Company. Cause shall cease
to exist for an event 180 days after the later of its occurrence or the actual
knowledge by the Board of such event, unless the Board has given Executive a
Finding of Cause.

(d) “Change in Control” means (i) the occurrence of a change in ownership or
control of the Company effected through a transaction or series of transactions
(other than an offering of common stock to the general public through a
registration statement filed with the Securities and Exchange Commission)
whereby (A) any “person” (as defined in Section 3(a)(9) of the Exchange Act) or
any two or more persons deemed to be one “person” (as used in Sections 13(d)(3)
and 14(d)(2) of the Exchange Act), excluding Permitted Holders or an employee
benefit plan maintained by the Company or any of its Affiliates, directly or
indirectly acquire(s) “beneficial ownership” (within the meaning of Rule 13d-3
under the Exchange Act) of securities of the Company possessing more than
thirty-five percent (35%) of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition, and (B) Oaktree
Capital Management, L.P. and any Oaktree Affiliate cease to collectively own
securities of the Company possessing more than twenty percent (20%) of either
the total combined voting power of the Company’s securities or the total common
equity value of the Company; (ii) the date upon which individuals who constitute
the Board as of the Closing Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Closing Date whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then constituting the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board; (iii) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” (as defined in Section 3(a)(9) of the Exchange Act) or to any two or
more persons deemed to be one “person” (as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act), other than Permitted Holders (provided that such
sale of assets to Permitted Holders is proportionate to their equity ownership
of the Company); or (iv) the date upon which, as a result of Oaktree Capital
Management, L.P. and any Oaktree Affiliate having collectively sold, transferred
or disposed securities of the Company to Persons other than Oaktree Capital
Management, L.P. or any Oaktree Affiliate on and prior to such date, (A) such
entities cease to collectively own securities of the Company possessing more
than twenty percent (20%) of either the total combined voting power of the
Company’s securities or the total common equity value of the Company and
(B) such entities cease to collectively hold, as compared to any other
stockholder of the Company, the greatest total combined voting power of the
Company’s securities and the greatest portion of the total common equity value
of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

11



--------------------------------------------------------------------------------

(f) “Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of his position with the Company and its
Subsidiaries for a period of 120 consecutive days or for a total of 180 days
during any 12-month period as a result of any mental or physical illness,
disability or incapacity even with reasonable accommodations for such illness,
disability or incapacity provided by the Company and its Subsidiaries or if
providing such accommodations would be unreasonable, all as determined by the
Board in its reasonable good faith judgment. Executive shall cooperate in all
respects with the Company if a question arises as to whether he has become
disabled (including submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
Executive’s condition with the Company on a confidential basis).

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Good Reason” means the occurrence of any of the following events without
Executive’s prior written consent: (i) a reduction in Executive’s Base Salary or
annual bonus opportunity, (ii) any diminution of Executive’s title, position or
reporting line, or the appointment of any individual to an officer position with
the Company senior to Executive (iii) any material reduction of Executive’s
duties or responsibilities, (iv) following a Change in Control, a requirement to
report to a person or group of persons other than the board of directors of the
ultimate parent entity of the Company (and Executive’s consent shall not be
required to amend this Agreement solely to the extent required to so provide for
such reporting structure), (v) relocation of Executive to a place of business
outside of the borough of Manhattan, New York City, New York, (vi) a material
breach by the Company of any provision of this Agreement or of the Option Grant
Agreement that remains uncured for ten (10) days after written notice thereof is
provided to the Company; provided, however, that except in the case of an event
described in clause (vi) hereof, any termination of the Employment Period by
Executive with Good Reason shall occur only within sixty (60) days following the
first to occur of any of the events or circumstances set forth herein as
constituting “Good Reason.”

(i) “Investors” means (i) The Gores Group, LLC, and (ii) Oaktree Capital
Management, L.P.

(j) “Oaktree Affiliate” means Triton Media Group, LLC or any investment fund or
other entity that holds shares of the Company’s common stock that is controlled
by or under common control with Oaktree Capital Management, L.P.

(k) “Permitted Holders” means, directly or indirectly, the Investors and their
Affiliates (including without limitation any Oaktree Affiliates).

(l) “Pro Rata Bonus” means, for the fiscal year during which an applicable
termination of the Employment Period occurs, an amount equal to (i) the actual
performance bonus that would have been payable to Executive pursuant to
Section 3(c) had the Employment Period not been terminated prior to the payment
date for such bonus, as determined by the Compensation Committee in good faith
multiplied by (ii) a fraction, the numerator of which is the number of days
elapsed in such fiscal year prior to such termination, and the denominator of
which is 365. Any Pro Rata Bonus payable pursuant to the terms of this Agreement
will be paid as and when the Company pays performance bonuses for the fiscal
year during which the termination occurred in the ordinary course of business.

 

12



--------------------------------------------------------------------------------

(m) “Severance Period” means a period equal to twenty-four (24) months.

(n) “Subsidiaries” mean any limited liability company, corporation or other
entity of which the securities or other ownership interests having the voting
power to elect a majority of the board of managers, board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one of more Subsidiaries.

12. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, and (ii) Executive is not a party
to or bound by any employment agreement or noncompete agreement with any other
person or entity. Executive hereby acknowledges and represents that he has
consulted with independent legal counsel regarding his rights and obligations
under this Agreement and that he fully understands the terms and conditions
contained herein.

13. Survival. Sections 4 through 28, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

14. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:

Spencer L. Brown

21 Moss Ledge Road

Westport, Connecticut 06880

Facsimile:(646) 285-0174

Notices to the Company:

Dial Global, Inc.

1166 Avenue of the Americas, 10th Floor

New York, New York 10036

Facsimile: (212) 641-2198

Attention: General Counsel

 

13



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Facsimile: (312) 862-2200

Attention: Christopher J. Greeno, P.C.

                Tana M. Ryan

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

15. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

16. Complete Agreement. This Agreement and those documents expressly referred to
herein and other documents between the parties hereto of even date herewith
embody the complete agreement and understanding among the parties and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, which may have related to the subject matter
hereof in any way. Notwithstanding the foregoing, and except to the extent
modified in writing by Executive and Triton Media Group, LLC in connection with
the execution of this Agreement, the Limited Liability Agreement of Triton
Media, Group, LLC, dated as of July 29, 2011, the Triton Media Group, LLC Fourth
Amended and Restated Investor Rights Agreement, dated as of July 29, 2011, the
Third Amended and Restated Registration Rights Agreement, dated July 29, 2011,
and each grant or similar agreement pursuant to which Executive has been granted
Class B Units of Triton Media Group, LLC or any predecessor thereto or that
governs the terms of the Executive’s rights with respect to such Class B Units
shall in each case continue to survive in accordance with their respective
terms.

17. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

18. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

 

 

14



--------------------------------------------------------------------------------

19. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that (i) Executive may not assign his
rights or delegate his duties or obligations hereunder without the prior written
consent of the Company, and (ii) the Company may not assign this Agreement
without Executive’s prior consent; provided, however, that in the event of a
sale of all or substantially all of the assets of the Company, the Company shall
provide that this Agreement will be assigned to, and assumed by, the acquiror of
such assets (in which case Executive’s prior consent shall not be required).

20. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

21. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive. No
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement (including
the Company’s right to terminate the Employment Period for Cause or Executive’s
right to terminate the Employment Period for Good Reason) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

22. Insurance. The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to cooperate in
any medical or other examination, supply any information and execute and deliver
any applications or other instruments in writing as may be reasonably necessary
to obtain and constitute such insurance.

23. Withholding. The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise taxes
or employment taxes (“Taxes”) imposed with respect to Executive’s compensation
or other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in the Company (including wages, bonuses, dividends, the
receipt or exercise of equity-based incentive awards and the receipt or vesting
of restricted equity). In the event the Company or any of its Subsidiaries does
not make such deductions or withholdings, Executive shall reimburse the Company
and its Subsidiaries (i) for any such Taxes, and (ii) for any amounts paid with
respect to any such Taxes, in the case of (ii) to the extent the failure to make
such deductions or withholdings is attributable to any express direction of
Executive.

24. Consent to Jurisdiction. EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE STATE
OF NEW YORK FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY
OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO

 

15



--------------------------------------------------------------------------------

SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN THE STATE OF NEW YORK WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 24.
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

25. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF
THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

26. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including by being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the request of the Company
to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments); provided, that in no
event shall any such cooperation following the end of the Employment Period
materially interfere with Executive’s subsequent employment or otherwise
materially interfere with Executive’s ability to earn a living. In the event
that the Company requires Executive’s cooperation in accordance with this
Section 26, the Company shall reimburse Executive for any reasonable travel
expenses (including lodging and meals) upon submission of receipts.

27. Arbitration. Except with respect to disputes and claims under Section 6, 7
or 8 (which the parties hereto may pursue in any court of competent jurisdiction
as specified herein and with respect to which each party shall bear the cost of
its own attorneys’ fees and expenses, except to the extent otherwise required by
applicable law), each party hereto agrees that arbitration, pursuant to the
procedures set forth in the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (as adopted and effective as of
June 1, 1997, or such later version as may then be in effect) (the “AAA Rules”),
shall be the sole and exclusive method for resolving any claim or dispute
(“Claim”) arising out of or relating to the rights and obligations of the
parties under this Agreement and the employment of Executive by the Company
(including claims and disputes regarding employment discrimination, sexual

 

16



--------------------------------------------------------------------------------

harassment, termination and discharge), whether such claim arose or the facts on
which such Claim is based occurred prior to or after the execution and delivery
of this Agreement. The parties hereto agree that (i) one arbitrator shall be
appointed pursuant to the AAA Rules to conduct any such arbitration, (ii) all
meetings of the parties and all hearings with respect to any such arbitration
shall take place in New York, New York, (iii) each party to the arbitration
shall bear its own costs and expenses (including all attorneys’ fees and
expenses, except to the extent otherwise required by applicable law), and
(iv) all costs and expenses of the arbitration proceeding (such as filing fees,
the arbitrator’s fees, hearing expenses, etc.) shall be borne equally by the
parties hereto. The parties agree that the judgment, award or other
determination of any arbitration under the AAA Rules shall be final, conclusive
and binding on all of the parties hereto. Nothing in this Section 27 shall
prohibit any party hereto from instituting litigation to enforce any final
judgment, award or determination of the arbitration.

28. Section 409A Compliance.

(a) The parties intend that payments and benefits under this Agreement comply
with or are exempt from Section 409A and, accordingly, to the maximum extent
permitted this Agreement shall be interpreted and administered to be in
compliance therewith or exempt therefrom. The Company shall not be liable for
any additional tax, interest or penalty that may be imposed on Executive by
Section 409A or damages for failing to comply with Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, to the extent
that such amounts or benefits constitute nonqualified deferred compensation
within the meaning of Section 409A, unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service;”
provided, however, that in the event that Executive incurs a termination of
employment (the “Termination Event”) that is not a “separation from service”
within the meaning of Section 409A and amounts or benefits would, but for this
Section 28(c), be payable to Executive in connection with such Termination
Event, Executive’s subsequent separation from service within the meaning of
Section 409A shall be deemed to have occurred under the same circumstances as
such Termination Event, and such amounts and benefits that ultimately become
payable upon such subsequent separation from service shall be calculated as of
the date of such Termination Event.

(c) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, (i) to the extent that any payment of base
salary or other compensation is to be paid for a specified continuing period of
time beyond the date of Executive’s termination of employment in accordance with
the Company’s payroll practices (or other similar term), the payments of such
base salary or other compensation shall be made on a monthly basis, and (ii) to
the extent that any payment of base salary or other compensation is to be paid
in a lump sum, such lump sum amount shall be paid as soon as practicable
following Executive’s separation from service and in all events within ninety
(90) days thereafter (subject to the six (6) month delay set forth in
Section 4(b)). Notwithstanding the foregoing, with respect to any payments that
are intended to fall under the short-term deferral exemption from

 

17



--------------------------------------------------------------------------------

Section 409A, unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, all such payments shall be made
as soon as practicable after the right to payment vests and in all events by
March 15 of the calendar year following the calendar year in which the right to
payment vests. For purposes of this Section 28(d), a right to payment will be
treated as having vested when it is no longer subject to a substantial risk of
forfeiture within the meaning of Section 409A.

(d) (i) To the extent that any such cash payment or continuing benefit to be
provided is nonqualified deferred compensation subject to Section 409A, then
such payments or benefits shall be made or commence upon the sixtieth (60th) day
following Executive’s termination of employment. The first such cash payment
shall include payment of all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon Executive’s termination of employment, and any payments made
thereafter shall continue as provided therein. The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following Executive’s separation from service.

(ii) The Company may provide, in its sole discretion, that Executive may
continue to participate in any benefits delayed pursuant to this Section 28
during the period of such delay, provided that Executive shall bear the full
cost of such benefits during such delay period. Upon the date on which such
benefits would otherwise commence pursuant to this Section 28, the Company shall
reimburse Executive the Company’s share of the cost of such benefits, if any,
that the Company would have provided during such delay period had such benefits
commenced immediately upon Executive’s termination of employment. Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
schedule and procedures specified therein.

(e) With respect to expense reimbursements or in-kind benefits under this
Agreement that constitute nonqualified deferred compensation subject to
Section 409A, (i) such reimbursements shall be paid on or prior to the last day
of the taxable year following the taxable year in which such expenses were
incurred by Executive, (ii) no such reimbursement of expenses or in-kind
benefits are eligible for reimbursement in any taxable year shall in any way
affect Executive’s right to reimbursement of any other expenses eligible for
reimbursement in any other taxable year, and (iii) Executive’s right to
reimbursement or in-kind benefits shall not be subject to liquidation in
exchange for any other benefit.

(f) For purposes of Section 409A, Executive’s right to receive any payment in
the form of installments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

(g) Wherever this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”) with respect to a payment constituting nonqualified
deferred compensation subject to Section 409A, the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(h) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes nonqualified
deferred compensation subject to Section 409A be subject to offset, counterclaim
or recoupment by any other amount payable to Executive unless otherwise
permitted by Section 409A.

* * * * *

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

DIAL GLOBAL, INC. By:   /s/ Hiram M. Lazar Name:   Hiram M. Lazar Title:   CFO
/s/ Spencer L. Brown Spencer L. Brown

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Option Plan

[Intentionally omitted and incorporated by reference to Dial Global, Inc.’s
Information Statement

pursuant to Section 14(c), filed with the SEC on December 21, 2011]



--------------------------------------------------------------------------------

EXHIBIT B

Form of Option Grant Agreement

[See exhibit 10.4]



--------------------------------------------------------------------------------

Exhibit C

GENERAL RELEASE

I, Spencer L. Brown, in consideration of and subject to the performance by Dial
Global, Inc., a Delaware corporation (together with its parent companies and
subsidiaries, the “Company”), of its obligations under the Employment Agreement,
dated as of December 20, 2011 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its Affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its Affiliates and the Company’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.

 

1.

I understand that any payments or benefits paid or granted to me under
Section 4(b) of the Agreement (other than the Accrued Obligations) represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive the payments and benefits specified in Section 4(b) of the Agreement
(other than the Accrued Obligations) unless I execute this General Release and
do not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company (other than any as-yet-unpaid
Accrued Obligations).

 

2.

Except as provided in paragraph 4 below and except for the provisions of the
Agreement that expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date on which I execute
this General Release) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, that arise out of or
are connected with my employment with, or my separation or termination from, the
Company (including any allegation, claim or violation, arising under: Title VII
of the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the
Age Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

1



--------------------------------------------------------------------------------

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4.

I agree that this General Release does not waive or release any rights or claims
that I may have pursuant to the Option Grant Agreement, by and between me and
the Company, dated as of [            ][, or pursuant to the Certificate of
Incorporation or Bylaws of the Company in respect of any common stock of the
Company I hold,]1 or any other matter which relates solely to my equity
interests in the Company (i.e., in my capacity as an optionholder or
stockholder). In addition, I agree that this General Release does not waive or
release any rights or claims that I may have under the Age Discrimination in
Employment Act of 1967 which arise after the date I execute this General
Release. I acknowledge and agree that my separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including any claim under the Age Discrimination
in Employment Act of 1967).

 

5.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims.

 

6.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7.

I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I sue the Company or any of the other Released Parties in respect of any
matter released by this General Release (including any Claim), I will pay all
costs and expenses of defending against the suit incurred by the Released
Parties, including reasonable attorneys’ fees, and return all payments received
by me pursuant to the Agreement.

 

 

1 

To be included only if Executive has exercised stock options.

 

2



--------------------------------------------------------------------------------

8.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority National
Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity.

 

9.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

 

10.

Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)

I HAVE READ IT CAREFULLY;

 

(b)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

(c)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

(e)

I HAVE BEEN GIVEN ALL TIME PERIODS REQUIRED BY LAW TO CONSIDER THIS GENERAL
RELEASE, INCLUDING THE 21-DAY PERIOD REQUIRED BY THE ADEA. I UNDERSTAND THAT I
MAY EXECUTE THIS GENERAL RELEASE LESS THAN 21 DAYS FROM ITS RECEIPT FROM THE
COMPANY, BUT AGREE THAT SUCH EXECUTION WILL REPRESENT MY KNOWING WAIVER OF SUCH
21-DAY CONSIDERATION PERIOD.

 

(f)

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

3



--------------------------------------------------------------------------------

(g)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(h)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                         

 

    Spencer L. Brown

 

4